Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-19 of instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 11159600.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are directed to the following same subject matter or similar context for the invention as recited below:


Instant Application
Patent (11159600)
1. A method for identifying corresponding frames on a web page, the method comprising: determining, using a hardware processor, a location of a first frame in a structure of the web page; transmitting, using the hardware processor, an identification message to at least one frame of a plurality of frames associated with the web page that includes the location of the first frame in the structure of the web page; receiving, using the hardware processor, at least one response to the identification message from the at least one frame of the plurality of frames, wherein the at least one response includes a location of the second frame in the structure of the webpage; determining, using the hardware processor, based on the location of the at least one frame, that the at least one frame is nested within the first frame; and transmitting, using the hardware processor, an accounting message to a server including a structural accounting of frames associated with the web page that represents the location of the first frame in the structure of the web page in relation to the location of the at least one frame in the structure of the web page.
A method for identifying corresponding frames on a web page, the method comprising: determining a location of a first frame in a structure of the web page; transmitting an identification message to at least one frame of a plurality of frames associated with the web page that includes the location of the first frame in the structure of the web page; receiving at least one response to the identification message from the at least one frame of the plurality of frames, wherein the at least one response includes a location of the second frame in the structure of the webpage; determining, based on the location of the at least one frame, that the at least one frame is nested within the first frame; and transmitting an accounting message to a server including a structural accounting of frames associated with the web page that represents the location of the first frame in the structure of the web page in relation to the location of the at least one frame in the structure of the web page.


The claim 1 of the instant application is obvious in relation to claims 1-19 of the Patent (11159600) that has been issued an allowance. This is obviousness-type double patenting rejection because the Instant claims have not in fact been patented.

Conclusion

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

5.	The examiner can normally be reached on Monday to Friday during normal business hours. The Examiner’s Supervisor Kamal Divecha can be reached 571-272-5863. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443